DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because "radial pivotation" should read "radial pivots".  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 2, 4, and 9 are objected to because of the following informalities: 
In claim 2, "upper mounting base is configured" should read "upper mounting base is further configured".
In claim 4, “main body include” should read “main body further includes”.
In claim 9, “pivotation” should read “pivots”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"upper mounting base," "forward receiver," and "side latch" in claim 1.
“upper mounting base” in claim 2.
“adjustment knob” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
"upper mounting base," forward receiver," and "side latch" in claim 1.
“upper mounting base” in claim 2.
“anchored bearing” in claim 3.
“anchored busing” in claim 5.
“adjustment knob” in claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 8690637 B2 (Pelotte).
Regarding claim 1, Pelotte teaches an apparatus (device 100), comprising:
an inversion mount (mounting plate 116), the inversion mount (mounting plate 116) including an upper mounting base (top plate 114), a lower mounting base (bottom plate 112), and an oblique drop arm (flex-arm 160) connected from the upper mounting base (top plate 114) to the lower mounting base (bottom plate 112), the upper mounting base (top plate 114) configured to normally mount to a downward-facing inversion mounting surface (mounting surface 170) from below (Paragraph 31), and the lower mounting base (bottom plate 112) including a non-rotary main body (base 110) and a rotary latch assembly (switch 115), the main body (base 110) including a forward receiver (receiving member 141) configured to axially receive a mounting insert from below as a rotary item (shaft 130) and the latch assembly (switch 141) including a side latch (magnetic chuck 111) (Paragraph 16), the side latch (magnetic chuck 111) extending alongside the main body (base 110), and supported for radial pivotation between an open position, in which the side latch carries the inside hook below but not underneath the forward receiver, and a latched position, in which the side latch carries the inside hook underneath the forward receiver for hooked engagement with a side pocket behind the mounting insert (Paragraph 19).
Regarding claim 2, Pelotte teaches wherein the upper mounting base (top plate 114) is configured to normally bolt (set member 128) to the inversion mounting surface (mounting surface 170) from below (Paragraph 21).
Regarding claim 3, wherein the forward receiver (receiving member 141) is formed with an anchored bearing (Paragraphs 21-22).
Regarding claim 4, wherein the main body (base 110) includes a rear bolt hole (rear 127) configured to receive a top bolt therethrough from above for threaded engagement with a forward threaded hole (channel 123) of the mounting insert, and axially support the top bolt for axial rotation (Paragraphs 21-22).
Regarding claim 5, wherein the rear bolt hole (rear 127) is formed with an anchored busing (Paragraphs 21-22).
Regarding claim 6, wherein the latch assembly (switch 115) includes an adjustment knob operable to manage the radial pivotation of the side latch (Paragraph 22).
Regarding claim 7, wherein with the side latch (recess 143) in the latched position, the adjustment knob is operable to lock the side latch in the latched position (Paragraph 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8690637 B2 (Pelotte) as applied to claim 1 above, and further in view of CN 106424831 A (Bian).
	Regarding claim 8, Pelotte as applied in claim 1 teaches all limitations substantially as claimed, but fails to teach:
	wherein the main body defines an annular side groove, the latch assembly includes a rotary collar riding in the annular side groove for axial rotation, and the side latch is connected from the collar to support the side latch for radial pivotation.
	Bian teaches that which Pelotte fails to teach:
	wherein the main body defines an annular side groove (drive groove 29), the latch assembly includes a rotary collar (roller 23) riding in the annular side groove (drive groove 29) for axial rotation, and the side latch is connected from the collar (roller 23) to support the side latch for radial pivotation (Paragraphs 27 and 31).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the inversion mount of Pelotte, providing the components of the main body for axial rotation and radial pivots of Bian, motivation by the benefit of adjusting the mount to a favorable position of the tool. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Regarding claim 9, Pelotte as applied in claim 1 teaches all limitations substantially, but fails to teach:
wherein the latch assembly includes an adjustment knob engaged between the collar and the side latch, the adjustment knob operable to manage the radial pivotation of the side latch.
Pelotte teaches that which Pelotte fails to teach:
wherein the latch assembly includes an adjustment knob engaged between the collar (roller 23) and the side latch, the adjustment knob operable to manage the radial pivotation of the side latch (Paragraphs 27 and 31).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the inversion mount of Pelotte, providing the components of the main body for axial rotation and radial pivots of Bian, motivation by the benefit of adjusting the mount to a favorable position of the tool. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8690637 B2 (Pelotte) as applied to claim 1 above, and further in view of CN 102699878 A (Xu).
	Regarding claim 10, Pelotte as applied in claim 1 teaches all limitations substantially as claimed, but fails to teach:
	further comprising: a vertical die stamping machine, the vertical die stamping machine including an in situ upper stamping die with a downward-facing upper cutting section and the inversion mounting surface.
	Xu teaches that which Pelotte fails to teach:
	further comprising: a vertical die stamping machine, the vertical die stamping machine including an in situ upper stamping die with a downward-facing upper cutting section and the inversion mounting surface (Paragraph 9).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the inversion mount of Pelotte, providing the vertical die stamping machine of Xu, motivation by the benefit of having a downward-facing cut when using the machine. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8690637 B2 (Pelotte) as applied to claim 1 above, and further in view of US 8690637 B2 (Pelotte) and US1189754 A (Trenaman).
Regarding claim 11, Pelotte as applied in claim 1 teaches all limitations substantially as claimed, but fails to teach:
further comprising: an inverted die grinder, the inverted die grinder including a mounting head, a grinding head and a kinematic linkage connected from the mounting head to the grinding head, the mounting head including the mounting insert, and the side pocket behind the mounting insert, and the grinding head including a power rotary grinding tool.
Pelotte and Trenaman teach that which Pelotte fails to teach:
further comprising: an inverted die grinder (Pelotte), the inverted die grinder including a mounting head, a grinding head and a kinematic linkage (Trenaman, cord 32) connected from the mounting head to the grinding head, the mounting head including the mounting insert, and the side pocket behind the mounting insert, and the grinding head including a power rotary grinding tool (Pelotte, grinding wheel 162) (Trenaman, Col. 4, lines 44).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the inversion mount of Pelotte, providing the inverted die grinder of Pelotte and Trenaman, motivation by the benefit of attaching and providing power to a tool. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8690637 B2 (Pelotte) in view of US1189754 A (Trenaman) as applied to claim 11 above, and further in view of US 8690637 B2 (Pelotte).
	Regarding claim 12, Pelotte in view of Trenaman as applied in claim 11 teaches all limitations substantially, but fails to teach:
wherein the mounting insert includes a forward threaded hole, and the main body includes a rear bolt hole configured to receive a top bolt therethrough from above for threaded engagement with the forward threaded hole, and axially support the top bolt for axial rotation.
	Pelotte teaches that which Pelotte in view of Trenaman fails to teach:
	wherein the mounting insert includes a forward threaded hole (rear 127), and the main body (base 110) includes a rear bolt hole (channel 123) configured to receive a top bolt therethrough from above for threaded engagement with the forward threaded hole, and axially support the top bolt for axial rotation (Paragraphs 21-22).
	It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the inversion mount of Pelotte in view of Trenaman, providing the mounting insert of Pelotte, motivation by the benefit of supporting the axial rotation of the mounted arm. Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex. See MPEP 2141(III).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Caporale whose telephone number is (571) 272-0856. The examiner can normally be reached Mon-Thurs 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJC/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723